Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 20, 1979, which affirmed a determination of the State Division of Human Rights, dated September 28, 1978, dismissing petitioner’s complaint upon a finding that there was no probable cause to believe that the New York State Department of Correctional Services had engaged in an unlawful or discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. On the record considered as a whole, there exists sufficient evidence to support the State Division of Human Rights finding that there was no probable cause to believe that the respondents had engaged in the unlawful discriminatory practice complained of. Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.